Title: From George Washington to Udny Hay, 27 March 1781
From: Washington, George
To: Hay, Udny


                  
                     Sir
                     Head Quarters New Windsor March 27. 1781
                  
                  I have just received your Letter of the 25th Inst.On the subject of which I have to observe that, it was my intention The Indians in question should be supplied with the same Ration which is issued to our Troops; but you will now be pleased to leave the determination of this Matter to the Commissioners of Indian affairs, agreeably to the Resolution of Congress of the 24th of March 1779.  I am Sir
                  
               